117 F.3d 1423
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Rosetta RICKS, Appellant,v.ST. VINCENT INFIRMARY;  Jan Thompson, Appellees.
No. 96-3877.
United States Court of Appeals, Eighth Circuit.
Submitted:  May 28, 1997.Filed:  July 10, 1997.

Appeal from the United States District Court for the Eastern District of Arkansas.
Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
PER CURIAM.


1
Rosetta Ricks appeals from the final order of the United States District Court1 for the Eastern District of Arkansas, granting St. Vincent Infirmary summary judgment in this employment discrimination action.  We have carefully reviewed the record, and we affirm on the basis of the district court's opinion.  See 8th Cir.R. 47B.



1
 The Honorable Susan Webber Wright, United States District Judge for the Eastern District of Arkansas